t c memo united_states tax_court john christopher singleton petitioner v commissioner of internal revenue respondent docket no filed date john c singleton pro_se t keith fogg and veena luthra for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined that petitioner in his capacity as a fiduciary of the estate of marguerite b greer sometimes referred to as the estate was personally liable under u s c section b for unpaid estate_taxes owing by the estate in the amount of dollar_figure plus interest respondent reflected this determination in a notice of liability mailed to petitioner on date petitioner acknowledges that he permitted estate assets to be distributed before all estate_taxes had been paid however he disputes personal liability for the unpaid estate_taxes on the basis that the period of limitations for collection of the unpaid estate_taxes had expired prior to the mailing of respondent’s notice and he did not have knowledge of the government’s claim for unpaid estate_taxes prior to date when petitioner and the other co-executor agreed to a tax_deficiency of dollar_figure on behalf of the estate and signed form_890 and by that date the greatest amount of distributions by the estate to others had been made accordingly the issues we must decide are whether the period of limitations for collection of the unpaid estate_taxes of the estate expired prior to respondent’s mailing of a notice of fiduciary_liability to petitioner we hold that it did not whether petitioner is personally liable under u s c section b for unpaid estate_taxes and accrued interest thereon owing by the estate we hold that petitioner is liable for unpaid estate_taxes together with interest accrued thereon to date the date respondent’s notice of liability was mailed to petitioner except as otherwise indicated all section references are to the internal_revenue_code in effect as of the date of marguerite b greer’s death all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioner resided in hot springs virginia at the time he filed his petition he is an attorney engaged in the practice of law in bath county virginia petitioner and faith b gardiner were co-executors of the estate of marguerite b greer petitioner was also the attorney of record for the estate ms greer died on date at the time of her death ms greer was a resident of bath county ms gardiner was an adopted_child of ms greer and was the sole beneficiary of ms greer’s estate ms gardiner resided in new jersey at all relevant times during ms gardiner took estate assets to her residence in new jersey to have them appraised the property was stolen during a burglary of ms gardiner’s home a dollar_figure theft_loss was claimed on the estate_tax_return during most of the period of time relevant to this case petitioner was the prosecuting attorney for bath county virginia an elected position he had a private law practice on the side the estate_tax_return was filed on date the amount of tax_shown_on_the_return to be due dollar_figure was paid at the time the return was filed subsequently the estate made a payment to the internal_revenue_service irs in the amount of dollar_figure the reason for this payment is not stated in the record respondent examined the estate_tax_return in and disallowed the dollar_figure theft_loss contending that at the time of the theft the assets stolen no longer were the property of the estate but rather had been distributed to ms gardiner as beneficiary petitioner and ms gardiner agreed to the resulting tax_assessment of dollar_figure by signing form_890 waiver_of_restrictions_on_assessment_and_collection of deficiency on date the assessment for the dollar_figure deficiency occurred on date in a representative of respondent requested petitioner to sign an agreement extending the 6-year period of limitations for collection of the deficiency against the estate which petitioner refused to do a representative of respondent then approached ms gardiner with the same request she signed the form_900 agreement tax_collection_waiver on date which extended the period for collection to date statutory interest of dollar_figure had accrued on the deficiency through date the mailing date of the notice of liability to petitioner penalties assessed with respect to the deficiency through date totaled dollar_figure payments on the deficiency were made as follows dollar_figure on date dollar_figure on date and dollar_figure on date the estate made the following disbursements during the years disbursements disbursements disbursements total to ms to to disbursements gardiner1 petitioner irs dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number --- --- --- --- big_number big_number --- --- dollar_figure big_number big_number --- big_number --- --- --- --- big_number --- --- dollar_figure --- --- --- big_number --- --- big_number except for a dollar_figure payment to ms gardiner in the payments to her were characterized on the estate’s final accounting statement as fees sometime after ms gardiner suffered severe financial and physical difficulties at the time of trial she was comatose in a nursing home in north carolina the irs made no attempt to collect the deficiency_interest or penalty from ms gardiner opinion the executor of an estate has the ultimate responsibility for payment of the federal estate_tax sec_2002 if the executor pays the debts of the estate or distributes any portion of the estate to a beneficiary before satisfying the estate’s obligation to the government for estate_taxes then the executor is personally liable to the extent of the payment to the estate’s creditors or the distribution to the beneficiary for so much of the estate_tax as remains unpaid u s c sec b in the instant case the irs determined that petitioner was personally liable for unpaid estate_taxes due by the estate of marguerite b greer because he allowed the estate to make payments to its creditors as well as a distribution to ms gardiner as sole beneficiary of the estate without first satisfying the estate_tax claim of the government petitioner filed a petition in this court challenging the irs’ determination we have jurisdiction to hear petitioner’s case sec_6212 sec_6213 sec_6901 rule a petitioner contends that the period of collection of the estate’s unpaid estate_taxes had expired prior to the mailing of the notice of liability we hold that it did not the reasoning for our holding follows sec_6901 provides that the period of limitations for assessment of fiduciary_liability shall be not later than year after the liability arises or not later than the expiration of the period for collection of the tax in respect of which such liability arises whichever is the later sec_6502 provides that where the assessment of tax has been made within the period of limitations properly applicable thereto which here it has been2 sec_6501 requires that the tax must be assessed within years of the date the tax_return was filed in the instant case the estate_tax_return was filed on date and the executors signed form_890 consenting to the deficiency on date the assessment of the deficiency was made on continued the tax may be collected by levy or court_proceeding commenced within years of the date of assessment or within any period agreed to by the taxpayer and the irs if the agreement for such different extension period is in writing made before the expiration of the aforementioned 6-year period respondent claims that the form_900 signed by ms gardiner extended the period for collection to date petitioner argues that the form_900 extension was ineffective because it was signed nearly months after the expiration of the 6-year period of limitations for collection he further argues that ms gardiner could not unilaterally extend the collection_period of limitations to his detriment because the form_900 extension was signed outside the 6-year period running from date the date form_890 was signed the burden of going forward shifts to respondent 101_tc_374 affd 40_f3d_385 5th cir the record shows that respondent has met her burden although the form_890 was signed on date the assessment relating thereto occurred on date ms gardiner continued date form_890 is a waiver of restriction on assessment and collection of the deficiency it is not an assessment an assessment is made by recording the liability of a taxpayer in the office of the secretary in accordance with prescribed rules or regulations sec_6203 the date of assessment is the date the summary record of assessment is signed by the assessment continued signed form_900 on date hence the signing of form_900 occurred within years of the date of assessment_date petitioner was notified of his fiduciary_liability by a notice of liability mailed on date that date was within the extended period for collection petitioner posits that because he refused to sign the form_900 the agreement between ms gardiner and the irs to extend the period of limitations on the collection of the estate_tax is not binding as to him petitioner argues that one co-executor may not unilaterally waive extend or revive the collection_period of limitations to the detriment of the other co-executor in support of this position petitioner cites virginia law which provides no acknowledgment or promise by any personal representative of a decedent shall charge the estate of the decedent revive a cause of action otherwise barred or in any case in which but for such acknowledgment or promise the decedent’s estate could have been protected under a statute_of_limitations va code ann sec par b a waiver of the period of limitations for assessment of continued officer sec_301_6203-1 proced admin although neither party submitted the record of assessment which would show among other things the date of assessment the form_900 signed by ms gardiner indicates that the assessment_date was date further the notice of liability sent to petitioner shows the date of assessment to be date other than pointing to the date he signed form_890 petitioner did nothing to prove that the assessment_date was not date federal tax executed by an executor is not rendered invalid by provisions of any state law 16_bta_510 we have held that one co-executor may bind an estate irrespective of state law requirements see 85_tc_544 affd 814_f2d_321 6th cir thus we hold that ms gardiner’s execution of form_900 effectively extended the period of collection of the estate’s unpaid taxes to date a representative of an estate paying a debt of the estate before paying a claim of the government is liable to the extent of the payment for unpaid claims of the government u s c sec b here there is no question but that petitioner permitted the estate to make payments to others and that at the time the notice of liability was mailed to petitioner there remained unpaid estate_taxes the estate made payments to ms gardiner not only prior to the date the co-executors signed form_890 that is prior to date but also in and totaling approximately dollar_figure these latter payments appear to be made to ms gardiner as beneficiary rather than as executor in defending his making the latter payments petitioner states in his post-trial brief those payments were made at a time when petitioner was attempting to communicate and resolve the tax_liability with the internal_revenue_service as indicated by this petitioner previously the state of virginia inheritance_tax division closed the estate and petitioner never received any response to its sic communications to the internal_revenue_service and while with hindsight the payments to faith b gardiner were not advisable at the time she was in necessitous circumstances and petitioner could get no response from the internal_revenue_service petitioner’s argument misses the point as petitioner apparently recognizes the distributions to ms gardiner were inadvisable no distributions should have been made to ms gardiner before the estate satisfied its tax obligation petitioner could have avoided the situation he now faces by making a written application_for discharge of personal liability as provided for in sec_2204 petitioner made payments of approximately dollar_figure to ms sec_2204 provides a general_rule if the executor makes written application to the secretary for determination of the amount of the tax and discharge from personal liability therefor the secretary as soon as possible and in any event within months after the making of such application or if the application is made before the return is filed then within months after the return is filed but not after the expiration of the period prescribed for the assessment of the tax in sec_6501 shall notify the executor of the amount of the tax the executor on payment of the amount of which he is notified other than any amount the time for payment of which is extended under sec_6161 sec_6163 or sec_6166 and on furnishing any bond which may be required for any amount for which the time for payment is extended shall be discharged from personal liability for any deficiency in tax thereafter found to be due and shall be entitled to a receipt or writing showing such discharge gardiner even before the estate_tax_return was filed petitioner is an attorney he knew or should have known that distributions to a beneficiary of an estate prior to satisfying the estate_tax are made at the executor’s peril petitioner states in his post-trial brief but for the disallowance of the theft from the estate this case would not be in court as that deficiency assessment caused the estate to have insufficient funds to pay all claims including the claim of the internal_revenue_service again petitioner’s argument misses the point it was petitioner’s permitting the estate to distribute funds to others which resulted in the plight petitioner now faces rather than the disallowance of the claimed theft_loss consequently we hold petitioner liable under u s c section b when an executor incurs personal liability under u s c section b his liability for unpaid estate_tax and accrued interest thereon prior to the date the executor’s liability for the estate_tax arose is limited to the amount of payments made to others to our knowledge there are no cases discussing whether an executor is liable for interest accruing after the notice of liability has been mailed respondent requests us to hold that interest accrues until the estate_tax and interest accrued thereon is paid in this regard respondent argues that we should extend the rationale this court adopted in 100_tc_252 affd 29_f3d_1533 11th cir affd in part and revd in part f 3d 8th cir to cover the situation involved herein we decline to do so baptiste involved transferee_liability we held in that case that a transferee’s liability for interest accrued on unpaid estate_tax owed by a transferee that is the interest accrued on the tax after the transferee_liability arose was not limited under sec_6324 to the value of the property transferred from the estate to the transferee the court_of_appeals for the eighth circuit disagreed and held that the interest accrued is limited to the value of the property transferred baptiste v commissioner f 3d pincite in our opinion an executor’s liability under u s c section b is different from that of a transferee a transferee has the benefit of enjoying the transferred property such is not the case with an executor to require an executor here petitioner to be subject_to the interest on funds he did not have the benefit of enjoying would constitute a punitive act for which there is no legal authority to reflect the foregoing decision will be entered under rule
